DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by an e-mail and attachment by the attorney Kevin Kantharia on 20 May, 2022.
The application has been amended as follows:

IN THE CLAIMS
The claims have been amended as follows:
Claim 1 (Currently amended): A wireless communication method, comprising:

transmitting, by a first network node, a first message to a first communication node, the first message including a recommended bit rate for an ongoing communication between the first communication node and a second communication node, 		wherein the first network node and a second network node are configured to contemporaneously serve the first communication node, and		wherein the first message is a Medium Access Control Control Element (MAC CE) message that includes the recommended bit rate, a one-bit value that identifies a master radio access network (RAN) node when the one-bit value has a first value and that identifies a secondary RAN node when the one-bit value has a second value, and a logical channel (LCH) identifier; and	receiving, by the first network node and in response to the first message, a second message from the first communication node, wherein the second message includes:
	an acknowledgment indicator indicating that the first communication node accepts the recommended bit rate, or	a non-acknowledgment indicator indicating that the first communication node rejects the recommended bit rate,	wherein the first network node transmits the first message after receiving a notification message that and that includes the recommended bit rate, and the logical channel (LCH) identifier or a data radio bearer (DRB) identifier, and	wherein in response to receiving the non-acknowledgment indicator, the first network node performs any one of:
	replacing the second network node, 
	deleting a second network node terminated bearer, or
	coordinating with the second network node to satisfy current bit rate of the first communication node.

Claim 2-5 (Canceled):
Claim 6 (Currently amended): The wireless communication method of claim 1, wherein message further include a set of identifiers from any one of:
a first set of identifiers that include a logical channel (LCH) identifier and a first network node indicator or a second network node indicator, 
a second set of identifiers that include the LCH identifier and a cell group identifier, or 
a third set of identifiers that include a data radio bearer (DRB) identifier.
Claim 7 (Currently amended): The wireless communication method of claim 1, wherein includes Medium Access Control Control Elements (MAC CEs).
Claim 8 (Currently amended): The wireless communication method of claim 1, wherein the first communication node includes a first user equipment, the second communication node includes a second user equipment or a multimedia terminal, the first network node includes the master RAN node, and the second network node includes the secondary RAN node.


Claim 9 (Previously presented):	A wireless communication method, comprising:
receiving, by a first communication node, a first message from a first network node, the first message including a recommended bit rate for an ongoing communication between the first communication node and a second communication node, wherein the first network node and a second network node are configured to contemporaneously serve the first communication node, and		wherein the first message is a Medium Access Control Control Element (MAC CE) message that includes the recommended bit rate, a one-bit value that identifies a master radio access network (RAN) node when the one-bit value has a first value and that identifies a secondary RAN node when the one-bit value has a second value, and a logical channel (LCH) identifier.

Claim 10-11 (Canceled):



Claim 12 (Previously presented): The wireless communication method of claim 9, wherein the first message further includes a set of identifiers from any one of:
a cell group identifier, or	a data radio bearer (DRB) identifier.

Claim 13 (Canceled):
Claim 14 (Previously presented): The wireless communication method of claim 9, wherein the first communication node includes a first user equipment, the second communication node includes a second user equipment or a multimedia terminal, the first network node includes the master RAN node, and the second network node includes the secondary RAN node.
Claim 15 (Currently amended): A first network node comprising a processor, configured to implement a method comprising:
transmit a first message to a first communication node, the first message including a recommended bit rate for an ongoing communication between the first communication node and a second communication node, 		wherein the first network node and a second network node are configured to contemporaneously serve the first communication node, and		wherein the first message is a Medium Access Control Control Element (MAC CE) message that includes the recommended bit rate, a one-bit value that identifies a master radio access network (RAN) node when the one-bit value has a first value and that identifies a secondary RAN node when the one-bit value has a second value, and a logical channel (LCH) identifier; and	receive, in response to the first message, a second message from the first communication node, wherein the second message includes:
	an acknowledgment indicator indicating that the first communication node accepts the recommended bit rate, or		a non-acknowledgment indicator indicating that the first communication node rejects the recommended bit rate,	wherein the first message is transmitted after a reception from the second network node of a notification message that and that includes the recommended bit rate, and the logical channel (LCH) identifier or a data radio bearer (DRB) identifier, and	wherein in response to the non-acknowledgment indicator being received, the processor is configured to perform any one of:
	replace the second network node, 
	delete a second network node terminated bearer, or
	coordinate with the second network node to satisfy current bit rate of the first communication node.

Claim 16-17 (Canceled): 
Claim 18 (Previously presented): A first communication node comprising a processor, configured to implement a method comprising:
receive a first message from a first network node, the first message including a recommended bit rate for an ongoing communication between the first communication node and a second communication node, wherein the first network node and a second network node are configured to contemporaneously serve the first communication node, and	wherein the first message is a Medium Access Control Control Element (MAC CE) message that includes the recommended bit rate, a one-bit value that identifies a master radio access network (RAN) node when the one-bit value has a first value and that identifies a secondary RAN node when the one-bit value has a second value, and a logical channel (LCH) identifier.

Claim 19-20 (Canceled): 
Claim 21 (Currently amended): The first network node of claim 15, wherein 
a first set of identifiers that include a logical channel (LCH) identifier and a first network node indicator or a second network node indicator, 
a second set of identifiers that include the LCH identifier and a cell group identifier, or 
a third set of identifiers that include a data radio bearer (DRB) identifier.
Claim 22 (Currently amended): The first network node of claim 15, wherein includes Medium Access Control Control Elements (MAC CEs).
Claim 23 (Currently amended): The first network node of claim 15, wherein the first communication node includes a first user equipment, the second communication node includes a second user equipment or a multimedia terminal, the first network node includes the master RAN node, and the second network node includes the secondary RAN node.
Claim 24 (Previously presented): The first communication node of claim 18, wherein the first message further includes a set of identifiers from any one of:
a cell group identifier, or 	a data radio bearer (DRB) identifier.
Claim 25 (Previously presented): The first communication node of claim 18, wherein the first communication node includes a first user equipment, the second communication node includes a second user equipment or a multimedia terminal, the first network node includes the master RAN node, and the second network node includes the secondary RAN node.

Allowable Subject Matter
This communication is in response to the Amendment filed on 05/20/2022.
Claims 1,6-9,12,14-15,18 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1,9,15,18 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed invention of “A MAC CE containing a recommended bit rate for ongoing communication, a one bit value indicating Master or secondary node and logical channel identifier is sent from the network node involved in a dual connectivity, in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 05/20/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415